PER CURIAM.
Appellants challenge the alleged continuous assignment of a county judge, the Honorable Judge Richard L. Hood, acting as circuit court judge, to preside over Chapter 394 (Baker Act) proceedings. Appellants assert that Judge Hood’s continuous assignment as acting circuit court judge is improper and therefore he lacks subject matter jurisdiction to preside over their Baker Act proceedings. We have no authority to act without a factual basis for these allegations in the record. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). We therefore affirm appellants’ commitment orders, but this is without prejudice to appellants should they seek to challenge subject matter jurisdic*362tion through a habeas corpus proceeding in the circuit court.
AFFIRMED.
SMITH, JOANOS and BARFIELD, JJ., concur.